Title: To Thomas Jefferson from Phineas Bond, 2 August 1793
From: Bond, Phineas
To: Jefferson, Thomas



Sir
Chestnut Street 2d. Augt. 1793.

In the Absence of his Majesty’s Minister pleny: I have the Honor to inclose You a Copy of the Affidavit of Donald Stewart Master of the Brigantine Jane of Dublin taken and sent into the Port of Philadelphia by the Privateer Schooner sans Culotte commanded by Capt. Johanene.
As some Communications have already been made to You on this Subject by his Majesty’s Minr:—it is sufficient for me to observe that the Affidavit fully ascertains the Capture by the Schooner sans Culotte.  And I flatter myself the particular Circumstances of this Case will justify me in the Hope that Measures will be taken to detain this Vessel and her Cargo until the Determination of the Government of the United States upon the Legality of the Capture can be obtained. With Sentiments of perfect respect, I have the Honor to be Sir Your very faithful & most obdt. Servt:

P. Bond

